UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6807



DOUGLAS FAUCONIER,

                                              Plaintiff - Appellant,

          versus


LLOYD WATERS; JOSEPH P. SACCHET,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
05-39-RDB)


Submitted:   October 18, 2005             Decided:   October 20, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Fauconier, Appellant Pro Se. Glenn William Bell, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Douglas Fauconier appeals the district court’s order

granting the Defendants’ motion to dismiss his complaint filed

under 42 U.S.C. § 1983 (2000).        We have reviewed the record and

find no reversible error.     Accordingly, we affirm on the reasoning

of the district court.      See Fauconier v. Waters, No. CA-05-39-RDB

(D. Md. filed May 4, 2005; entered May 5, 2005).         We dispense with

oral   argument   because    the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                   - 2 -